          Case 3:19-cv-00615-JAM Document 17 Filed 01/13/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

GLADYS IDROVO, and PILAR BECERRA
on behalf of and all others similarly situated,
Plaintiffs,                                                   Civil No. 3:19cv615 (JAM)

v.

ELEGANT NAIL SALON & SPA LLC and
I YONG CHUNG,                                                 January 13, 2020
Defendants.



                                      DEFAULT JUDGMENT

       This matter came on for consideration before the Honorable Jeffrey Alker Meyer, United

States District Judge, as a result of Plaintiff’s Motion for Default Entry (Doc. #10) pursuant to

Fed. R. Civ. P. 55(a). On June 10, 2019, an Order (Doc. #11) granting that motion was entered

and default entered as to the defendants. The plaintiff then filed a Motion for Default Judgment

(Doc. #14) and that motion was granted on January 10, 2020 (See Order #16).

               It is therefore ORDERED, ADJUDGED, and DECREED that default judgment is

entered in the following amounts:

       1. Plaintiff Gladys Idrovo is awarded $87,423 (consisting of $18,108 in unpaid wages and

       $25,603.50 in overtime wages, plus liquidated damages of $18,108 and $25,603.50,

       respectively);

       2. Plaintiff Pilar Becerra is awarded $81,950 (consisting of $11,200 in unpaid wages,
        Case 3:19-cv-00615-JAM Document 17 Filed 01/13/20 Page 2 of 2



      $29,775 in overtime wages, and liquidated damages of $11,200 and $29,775, respectively);

      3. Plaintiffs are further awarded attorneys' fees of $9,282.14 and costs of $597.14;

      And the case is closed.

      Dated at New Haven, Connecticut, this 13th day of January, 2020.

                                                    ROBIN D. TABORA, Clerk

                                                 By: ________/s/___________________
                                                     Breigh Freberg, Deputy Clerk

EOD: _January 13, 2020__
